Case: 13-14967    Date Filed: 09/23/2014   Page: 1 of 12


                                                                [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 13-14967
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 5:12-cv-02315-IPJ

WENDOLYN LAFLEUR,

                                                    Plaintiff - Appellant,

versus

DR. ANDREW HUGINE, JR., et al.,

                                                Defendants - Appellees.
                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                 (September 23, 2014)

Before WILLIAM PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:

         Dr. Wendolyn LaFleur, proceeding pro se, filed suit against officials of the

Alabama Agricultural and Mechanical University (“Alabama A&M”) asserting

claims for declaratory judgment (Count I), race discrimination under 42 U.S.C. §
             Case: 13-14967     Date Filed: 09/23/2014   Page: 2 of 12


2000e and 42 U.S.C. § 1981 (Count II), a petition for writ of mandamus (Count

III), tortious interference with contractual relations (Count IV), retaliation under

the False Claims Act (Count V), retaliation and interference under the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. (Count VI), and

deprivation of due process under 42 U.S.C. § 1983 (Count VII). With the benefit

of counsel, Dr. LaFleur subsequently stipulated to the dismissal of all claims

asserted in the complaint except for her claims under the FMLA and § 1983. She

also voluntarily dismissed all claims against Larry Powers, Chasidy Privett, and

Dr. Chris I. Enyinda.

      What remained were her claims seeking prospective relief under the FMLA

and § 1983 against (1) Dr. Andrew Hugine, Jr., in his official capacity as President

of Alabama A&M; (2) Dr. Daniel Wims, in his official capacity as Provost of

Alabama A&M; (3) Dr. Tammy Range Alexander, in her official capacity as

Director of the Regional Inservice Center at Alabama A&M; (4) Cheryl Johnson,

in her official capacity as Director of Human Resources of Alabama A&M; and (5)

Governor Robert Bentley, Odysseus M. Lanier, Lucien B. Blankenship, Norman

D. Hill, John O. Hudson, III, Chris Robinson, James Montgomery, Richard

Reynolds, Andre Taylor, Jerome Williams, and Velma Tribue, all in their official

capacities as members of the Board of Trustees for Alabama A&M.                Also

remaining was a claim for monetary damages against Dr. Hugine, Dr. Wims, Dr.


                                         2
             Case: 13-14967     Date Filed: 09/23/2014   Page: 3 of 12


Alexander, and Ms. Johnson in their individual capacities for the violation of Dr.

LaFleur’s due process rights under § 1983.

      On appeal, proceeding pro se, Dr. LaFleur challenges the district court’s

grant of summary judgment in favor of the defendants on her FMLA retaliation

and interference claims and on her § 1983 due process claim. Dr. LaFleur also

attempts to reassert the now-dismissed claims in Counts I through V of her

complaint and the claims against Mr. Powers, Ms. Privett, and Dr. Enyinda.

Additionally, Dr. LaFleur raises, for the first time on appeal, a number of new

claims. Having carefully reviewed the record and the parties’ briefs, we affirm.

                                         I

      We write only for the parties, and presume their knowledge of the

underlying record. We therefore summarize only what is necessary to explain our

decision.

                                         A

      Alabama A&M University and the Alabama Department of Education

entered into a Memorandum of Agreement on September 1, 2010, whereby

Alabama A&M agreed to deliver the Alabama Technology in Motion (“TIM”)

Program on-site and online at participating K-through-12 schools. The agreement

stated that from October 1, 2010, through September 30, 2011, a Technology in

Motion Trainer employed by Alabama A&M’s Regional Inservice Center would


                                         3
                Case: 13-14967   Date Filed: 09/23/2014   Page: 4 of 12


be tasked with (1) identifying schools to conduct training on the use of technology

in the classroom and (2) then providing on-site training.          Additionally, the

agreement noted that the TIM Trainer would be domiciled at the University

Inservice Center, and identified Dr. LaFleur as the TIM Trainer who would

provide the services. Cheri Hayes, the TIM Administrator, was Dr. LaFleur’s

supervisor.

          On August 22, 2011, Dr. LaFleur requested medical leave from August 23,

2011, through September 6, 2011, due to job-related stress.         Alabama A&M

granted the leave she requested. On September 12, 2011, after returning from her

FMLA leave, Dr. LaFleur received a letter notifying her that her employment with

Alabama A&M was terminated effective September 30, 2011 and that, although

she was no longer required to report to work, she would be paid through that date.

Dr. LaFleur alleged that her termination violated her FMLA and due process

rights.

                                          B

          On September 7, 2011, Dr. Tammy Alexander, the Regional Inservice

Center Director, wrote to Dr. Andrew Hugine, Jr., President of Alabama A&M,

seeking permission to terminate Dr. LaFleur. Dr. Alexander testified that despite

seeking permission to terminate Dr. LaFleur in September of 2011, she made her




                                          4
               Case: 13-14967   Date Filed: 09/23/2014   Page: 5 of 12


decision in April of 2011, and was a result of Dr. LaFleur’s poor job performance,

and not her decision to take FMLA leave.

      Dr. Alexander explained that she decided to terminate Dr. LaFleur’s

employment because she was not “out in the field” enough to “move the

[Technology in Motion] program forward” and because she was “inflexible”

concerning new procedures that Dr. Alexander and Alabama A&M had

implemented.     Specifically, she explained that in May of 2010, during Dr.

LaFleur’s yearly performance evaluation, Dr. Alexander raised concerns regarding

Dr. LaFleur’s consistency with documenting her time in the office. During the

following year’s performance evaluation, Dr. Alexander again raised concerns

about Dr. LaFleur’s lack of flexibility with Alabama A&M’s new travel policy,

which had been implemented in December of 2010. Dr. Alexander testified that

Dr. LaFleur had issues with the new travel policy, which required pre-approval for

travel, despite she and Ms. Hayes meeting with Dr. LaFleur in January of 2011,

and devising an approval procedure which was designed to lessen the impact of the

new policy on Dr. LaFleur’s job. Yet, Dr. LaFleur’s visits to local area schools

declined.

      Notably, Dr. LaFleur acknowledged that she knew that Dr. Alexander was

taking steps to terminate her employment as early as March of 2010 because Dr.

Alexander raised concerns regarding Dr. LaFleur working from home when she


                                         5
              Case: 13-14967    Date Filed: 09/23/2014    Page: 6 of 12


was supposed to work from the University Inservice Center. Dr. LaFleur also

conceded that she was a staff employee at Alabama A&M, and pursuant to the staff

handbook, which Dr. LaFleur acknowledged receiving, was an “at-will” employee

subject to termination without cause upon three-week notice.

                                         II

      We review the grant of summary judgment de novo, applying the same

standard as the district court. See Watson v. Blue Circle, Inc., 324 F.3d 1252, 1256

(11th Cir. 2003). Despite the fact that pro se pleadings will be construed liberally,

issues not briefed on appeal are deemed abandoned. See Timson v. Sampson, 518

F.3d 870, 874 (11th Cir. 2008). A mere passing reference to an issue in an

appellant’s brief is not sufficient to raise the issue on appeal. See Greenbriar, Ltd.

v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). Additionally, “an

issue not raised in the district court and raised for the first time in an appeal will

not be considered by this court.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1331 (11th Cir. 2004).

                                         III

      On appeal, Dr. LaFleur attempts to revive most of the now-dismissed claims

in Counts I through V of her complaint, as well as the claims against Mr. Powers,

Ms. Privett, and Dr. Enyinda. We, however, do not have jurisdiction to review the

order dismissing those claims and parties because it was entered in response to Dr.


                                          6
               Case: 13-14967        Date Filed: 09/23/2014      Page: 7 of 12


LaFleur’s stipulation stating that she was only pursuing the FMLA and § 1983 due

process claims, and as such was voluntarily dismissing all other claims in her

complaint and all claims against Mr. Powers, Ms. Privett, and Dr. Enyinda. See

Druhan v. Am. Mut., 166 F.3d 1324, 1326 (11th Cir. 1999) (no appellate

jurisdiction to review a final judgment that resulted from a voluntary dismissal

with prejudice).

       Dr. LaFleur also attempts to raise, for the first time on appeal, a host of new

claims (some of which are similar to the claims she voluntarily dismissed).1

Because those claims were not presented to the district court, Ms. LaFleur may not

raise them now on appeal. See, e.g., Access Now, Inc., 385 F.3d at 1331.

                                              IV

       “The FMLA grants an eligible employee the right to take up to 12

workweeks of unpaid leave annually for any one or more of several reasons,

including ‘[b]ecause of a serious health condition that makes the employee unable

to perform the functions of the position of such employee.’” Hurley v. Kent of

       1
          Dr. LaFleur’s new claims and allegations of wrongdoing include: (1) breach of contract;
(2) that the Alabama A&M employee handbook contained policies that illegally discriminated
between staff and faculty by conferring rights of tenure to one group and not the other; (3) that
staff employees were denied their right to work in an environment free from discrimination,
hostility, harassment, humiliation, intimidation, and retaliation; (4) that Alabama A&M violated
her First Amendment rights by retaliating against her as a “whistleblower”; (5) a demand for
declaratory judgment under 28 U.S.C. § 2201 to redress her claims of conspiracy to retaliate,
false statements in performance reviews, discrimination and harassment in violation of Title VII
and § 1983; (6) a claim of discrimination, based on her race, age, sex, and color, and a claim of
retaliation under Title VII, § 1983, and the Equal Protection Clause; and (7) retaliation for
complaining of a hostile work environment.
                                               7
              Case: 13-14967     Date Filed: 09/23/2014    Page: 8 of 12


Naples, Inc., 746 F.3d 1161, 1166 (11th Cir. 2014) (citing 29 U.S.C. §

2612(a)(1)(D)).    The FMLA prohibits an employer from interfering with an

employee’s right to take FMLA leave and from retaliating against an employee for

taking FMLA leave. See Hurlbert v. St. Mary's Health Care Sys., Inc., 439 F.3d

1286, 1293 (11th Cir. 2006).

      As an initial matter, the district court concluded that Dr. LaFleur abandoned

her FMLA retaliation claim because she explicitly stated that she was not going to

respond to the defendants’ arguments regarding that claim. “[F]ailure to brief and

argue this issue during the proceedings before the district court is grounds for

finding that the issue has been abandoned.” Coal. for the Abolition of Marijuana

Prohibition v. City of Atlanta, 219 F.3d 1301, 1326 (11th Cir. 2000). Thus, the

district court did not err in failing to address that claim, and we will not consider it

on appeal. See id. See also Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d

1274, 1284-85 (11th Cir. 2003) (“It is the general rule, of course, that a federal

appellate court does not consider an issue not passed upon below.”).

      To establish a claim for FMLA interference, “an employee need only

demonstrate by a preponderance of the evidence that [she] was entitled to the

benefit denied,” and not that the employer intended to deny the benefit. Hurlbert,

439 F.3d at 1293. When an employee returns from FMLA leave, that employee

has the right “to be restored by the employer to the position of employment held by


                                           8
             Case: 13-14967    Date Filed: 09/23/2014   Page: 9 of 12


the employee when the leave commenced or to an equivalent position.” Jarvela v.

Crete Carrier Corp., 754 F.3d 1283, 1289 (11th Cir. 2014) (citing 29 U.S.C. §

2614(a)(1)(A)). “If an employer demonstrates that it would have discharged an

employee for a reason wholly unrelated to the FMLA leave, the employer is not

liable under the FMLA for damages for failure to reinstate.” Spakes v. Broward

Cnty. Sheriff's Office, 631 F.3d 1307, 1310 (11th Cir. 2011) (citation and internal

quotation marks omitted).

      Dr. LaFleur also arguably abandoned her FMLA interference claim because

she only makes a passing reference to that claim in her brief, without

“elaborate[ing] . . . arguments on the merits.” Greenbriar, Ltd., 881 F.2d at 1573

n.6. See also Timson, 518 F.3d at 874. Even assuming, however, that Dr. LaFleur

adequately raised the issue of FMLA interference on appeal, the undisputed

evidence showed that the decision to terminate Dr. LaFleur’s employment was

made prior to Dr. LaFleur requesting and taking FMLA leave and that it arose

because of Dr. LaFleur’s purportedly poor job performance. Accordingly, the

district court did not err in granting summary judgment in favor of the defendants

on Dr. LaFleur’s FMLA interference claim.

                                        V

      Dr. LaFleur argues that the defendants violated her due process rights by

terminating her employment without a pre-termination hearing. The viability of


                                        9
             Case: 13-14967    Date Filed: 09/23/2014   Page: 10 of 12


Dr. LaFleur’s due process claims depends on whether she had a “property right in

continued employment. If [she] did, the State could not deprive [her] of this

property without due process.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

532, 538 (1985) (citations omitted). The only process due, however, is procedural.

See Harris v. Bd. of Educ. of the City of Atlanta, 105 F.3d 591, 596 (11th Cir.

1997) (explaining that governmental deprivation of a public employee’s state-

created property interest does not state a claim for violation of substantive due

process right). Even “[w]hen a state procedure is inadequate, no procedural due

process right has been violated unless and until the state fails to remedy that

inadequacy.” McKinney v. Pate, 20 F.3d 1550, 1560 (11th Cir. 1994). “Therefore,

a plaintiff does not state a claim cognizable under 42 U.S.C. § 1983 unless and

until the state refuses to make available a means to remedy the alleged procedural

deprivation.” Harris, 105 F.3d at 596 (citing McKinney, 20 F.3d at 1563).

      When analyzing a claim of procedural due process, we address two

questions: (1) whether the plaintiff had a property interest of which she was

deprived by state action; and (2) if so, whether she received sufficient process

concerning that deprivation. See Ross v. Clayton Cnty., Ga., 173 F.3d 1305, 1307

(11th Cir. 1999). “A public employee has a property interest in employment if

existing rules or understandings that stem from an independent source such as state

law create a legitimate claim of entitlement,” and this determination “requires


                                        10
             Case: 13-14967    Date Filed: 09/23/2014   Page: 11 of 12


examination of relevant state law.” Id. (citations and internal quotation marks

omitted). An interest in continued employment may be created if a “state law or

local ordinance in any way limits the power of the appointing body to dismiss an

employee.” Id. (citation and internal quotation marks omitted).

      Employment in Alabama “is terminable at will by either party for any reason

unless there is an express and specific contract for lifetime employment or

employment for a specific duration.” Howard v. Wolff Broad. Corp., 611 So. 2d

307, 310 (Ala. 1992). “At-will” employment may be terminated “with or without

cause or justification,” and employees “bear a heavy burden of proof to establish

that an employment relationship is other than ‘at will.’” Id. at 310-11 (citation and

some internal quotation marks omitted). Because an at-will employee does not

have a property interest in continued employment, she is “not entitled to procedural

due process in connection with her termination.” Adams v. Bainbridge-Decatur

Cnty. Hosp. Auth., 888 F.2d 1356, 1366 (11th Cir. 1989).

      The evidence presented showed that Dr. LaFleur did not have a basis to

claim a property interest in her continued employment because she was an at-will

employee, and, thus, was not entitled to procedural due process in connection with

her termination. Accordingly, the district court did not err in granting summary




                                         11
              Case: 13-14967       Date Filed: 09/23/2014      Page: 12 of 12


judgment to the defendants’ on Dr. LaFleur’s § 1983 due process claim. 2

                                             VI

       For the foregoing reasons, the district court’s grant of summary judgment is

affirmed.

       AFFIRMED.




       2
         We are not persuaded by Dr. LaFleur’s argument that she was a contract employee
based on the Memorandum of Agreement between Alabama A&M and the Alabama Department
of Education. Even if Dr. LaFleur could be considered a contract employee based on that
document—to which she was not a party—the Agreement expired on September 30, 2011. Dr.
LaFleur cannot claim a right to continued employment based on a contract that expired on the
same day as her employment ended. Under Alabama law, absent a valid employment contract,
employment is at-will. As a result, there can be no protected property interest in continued
employment. See Howard, 611 So. 2d at 310; Selby v. Quartrol Corp., 514 So. 2d 1294, 1295
(Ala. 1987). Without a “legitimate claim of entitlement” past September 30, 2011, Dr. LaFleur
was not entitled to a pre-termination hearing. See Hatcher v. Bd. of Pub. Educ. & Orphanage for
Bibb Cnty., 809 F.2d 1546, 1551 (11th Cir. 1987); Howard, 611 So. 2d at 310; Selby, 514 So. 2d
at 1295.
                                              12